Guerrt, J.
Error is assigned because the court charged as follows: “Gentlemen, there are certain documents which have been introduced in evidence which you will of course consider along with the oral testimony in the case,” and it appeared that no documents of any kind had been introduced in evidence. It is contended that the effect of the charge was to give the jury the right to consider as evidence the accusation upon which defendant was being tried. A careful reading of the entire charge convinces us that no such effect was possible under the language of the charge as given. While it is true that ordinarily it is error for the court to give instructions to the jury not warranted by the evidence, this rule should be applied in consonance with the rule that for error to be reversible it must be harmful. Instructions afford no cause for a new trial where they are harmless to the party complaining of them. Bank of Wrightsville v. Merchants & Farmers Bank, 119 Ga. 288 (46 S. E. 94); Kelly v. State, 118 Ga. 329 (45 S. E. 413). The charge excepted to, while inapplicable to the evidence, was *332manifestly harmless to the defendant. The second excerpt from the charge, when taken in connection with the entire paragraph in the charge from which it is taken, discloses no ground of error or for complaint.

Judgment affirmed.


Broyles, G. J., and MacIntyre, J., concur.